    
 

USDC SDNY
|| DOCUMENT
ELECTRONICALLY FILED.
DOC #:

DATE FILED: LED: | 13/2222. gf eoee |

08-cv-11339 (AT) (RWL)

  
 

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
    

 

 

  

YAN PING XU,
Plaintiff,
- against - ORDER

THE CITY OF NEW YORK, s/h/a THE NEW
YORK CITY DEPARTMENT OF HEALTH
AND MENTAL HYGIENE, DR. JANE
ZUCKER, DENNIS J. KING, BRENDA M.
MCINTYRE, :
Defendants. :
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.
Plaintiff's motion for spoliation sanctions (Dkt. 248) is denied for substantially the

reasons as set forth in Defendants’ response (Dkt. 249).
SO ORDERED.

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: January 13, 2020
New York, New York

Copies transmitted this date to all counsel of record and mailed to:
Yan Ping Xu

12 Mallar Ave.
Bay Shore, NY 11706
